DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dole (US 2005/0212284). For the following rejections, please refer to the annotated figure 13 of Dole below: 

    PNG
    media_image1.png
    145
    502
    media_image1.png
    Greyscale

In regards to claim 1, Dole discloses a pipe element having first and second oppositely disposed ends, said pipe element comprising:
a sidewall surrounding a longitudinal axis and defining a bore, said sidewall having an outer surface;
a first groove (126) positioned in said outer surface, said first groove extending circumferentially around said bore and positioned proximate to said first end, said first groove being defined by a first plurality of sub- surfaces of said outer surface including:
a first sub-surface (S1) oriented at an angle with respect to said longitudinal axis and facing away from said first end;
a second sub-surface (128b) oriented at an angle with respect to said longitudinal axis, said second sub-surface being in spaced relation away from and facing toward said first sub-surface;
a third sub-surface (S3) contiguous with said first sub-surface, said third sub- surface oriented at an angle with respect to said longitudinal axis and sloping toward said second sub-surface; and
a fourth sub-surface (128a) contiguous with said third and second sub surfaces, said fourth sub-surface being oriented at an angle with respect to said longitudinal axis.
In regards to claim 2, Dole further discloses said first sub-surface has an orientation angle from 80 to 90 degrees with respect to said longitudinal axis (fig. 13 shows 90 degrees).
In regards to claim 10, Dole further discloses said pipe element further comprising:
a second groove (See fig. 16 which shows two grooves 142 and paragraph [0058] which states both grooves may have the profiles of figures 10-15) positioned in said outer surface, said second groove extending circumferentially around said bore and positioned proximate to said 
a fifth sub-surface (S1) oriented at an angle with respect to said longitudinal axis and facing away from said second end;
a sixth sub-surface (128b) oriented at an angle with respect to said longitudinal axis, said sixth sub-surface being in spaced relation away from and facing toward said fifth sub-surface;
a seventh sub-surface (S3) contiguous with said fifth sub-surface, said seventh sub-surface oriented at an angle with respect to said longitudinal axis and sloping toward said sixth sub-surface; and
an eighth sub-surface (128a) contiguous with said seventh and sixth sub surfaces, said eighth sub-surface oriented at an angle with respect to said longitudinal axis.
In regards to claim 11, Dole further discloses said first and fifth sub-surfaces have an orientation angle from 80 to 90 degrees with respect to said longitudinal axis (fig. 13 shows 90 degrees).
In regards to claim 19, Dole discloses a method of assembling a coupling (10) having an arcuate projection (30) with a pipe element according to claim 1 (see above), said method comprising: 
contacting said third sub-surface of said groove with a portion of said arcuate projection (shown in fig. 5);
contacting said second sub-surface of said groove with another portion of said arcuate projection (shown in fig. 5).
In regards to claim 20, Dole discloses a method of using a coupling (10) having an arcuate projection (30) engaged with a groove of a pipe element according to claim 1 (see above), said method comprising: 
applying a tensile force between said pipe element and said coupling, thereby causing a portion of said arcuate projection to engage said first sub-surface and another portion of said arcuate projection to engage said third sub-surface (shown in fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dole as applied to claims 1 and 10 above.
In regards to claims 3-9 and 12-18, Dole discloses the pipe of claim 1. Dole is silent to the angle of the surfaces. However, Dole shows that it is known and obvious to change the angles of the surfaces as shown in figures 10-15.
Therefore, while Dole does not expressly disclose the first and fifth sub-surface angle being 89 degrees, the third and seventh sub-surface angle being 10 degrees, the second and sixth sub-surface angle being 50 degrees, and the fourth and eighth sub-surface angle being -5 to 5 degrees; the sub-surface angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Dole to have the first and fifth sub-surface angle be 89 degrees, the third and seventh sub-surface angle be 10 degrees, the second and sixth sub-surface angle be 50 degrees, and the fourth and eighth sub-surface angle be -5 to 5 degrees, as the sub-surface angles may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,550,971 (reference patent). Although claims 1-20 are generic to all that is recited in claims 1-25 of the reference patent. In other words, claims 1-25 of the reference patent fully encompasses the subject matter of claims 1-20. Thus, the invention of claims 1-25 of the reference patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-25 of the reference patent, claims 1-20 are not patentably distinct from claims 1-25, regardless of any additional subject matter presented in claims 1-25. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/14/2021